Citation Nr: 0106584	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from July 1964 to July 1967 
and from October 1967 to March 1977.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a neuropsychiatric disorder.  


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO concluded that the 
veteran had not submitted sufficient evidence to establish 
service connection for a neuropsychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1990 rating decision is new and so 
significant that it must be considered to decide fairly the 
merits of the veteran's appeal.


CONCLUSIONS OF LAW

1.  The RO's May 1990 rating decision denying entitlement to 
service connection for a neuropsychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's May 1990 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
neuropsychiatric disorder have been met.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen a claim of 
entitlement to service connection for a neuropsychiatric 
disorder, on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
for a neuropsychiatric disorder was last considered and 
denied by the RO in a May 1990 rating decision.  The 
veteran's claim was denied because the evidence showed that 
the veteran was diagnosed with an adjustment reaction 
classified as being a constitutional or developmental 
abnormality for which a grant of service connection was not 
warranted.  Accordingly, the RO denied the veteran's claim.  
Additionally, the veteran requested that his claim be 
reopened in March 1999 and he was advised by the RO again 
that he would need to submit new and material evidence to 
reopen his claim.  

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991 & Supp. 2000).  If an NOD is not filed within the 
prescribed period, the decision becomes final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2000).  The veteran did not file 
an NOD after the RO's May 1990 rating decision and the May 
1990 rating decision became final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.156, 20.1105 
(2000).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board was required to determine whether 
the evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which removed the requirement that a veteran submit 
a well-grounded claim.  The new law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), and requires a three-step analysis.  The first step 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

In the case at hand, pertinent evidence associated with the 
claims file since the RO's May 1990 denial includes (1) VARO 
health summaries documenting treatment from November 1997 to 
January 2000 and (2) statements from the veteran dated in 
December 1997, March 1999, April 1999 and May 1999. 

The VARO health summary records consist primarily of nursing 
notes, which show that the veteran has been treated for 
various disorders, including psychiatric disorders.  A 
discharge summary reflects that the veteran was hospitalized 
from November 1997 to July 1998 and the veteran was diagnosed 
with bipolar disorder, mixed.  The VA physician indicates 
that the veteran has an extended treatment history for 
bipolar disorder, including treatment at VA medical 
facilities in Denver, Colorado and Seattle, Washington, but 
the examiner did not address the etiology of the veteran's 
psychiatric disorder, and whether the disorder is related to 
the veteran's period of service.  

The Board finds that the evidence submitted since the RO's 
May 1990 denial is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  As 
such, the Board concludes that the evidence is new.  
Additionally, the Board concludes that the evidence is 
material in that it suggests that the veteran has a chronic 
disability and not an adult, adjustment reactive disorder.  
VARO health summaries reflect that the veteran was 
hospitalized from November 1997 to July 1998 and was 
diagnosed with bipolar disorder.  The Board concludes that 
this diagnosis satisfies the new and material requirement, in 
that it suggests that the veteran has a chronic disability.  
However, the record does not contain a nexus opinion linking 
the veteran's currently diagnosed psychiatric disorder to his 
period of service.  Therefore, the Board finds that 
additional development is warranted, but does not find the 
diagnosis in and of itself sufficient to establish service 
connection for a neuropsychiatric disorder. 

 
ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a 
neuropsychiatric disorder, the appeal is granted, to this 
extent only.


REMAND

As previously indicated, on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The veteran claims that service connection is in order for a 
neuropsychiatric disorder.  The Board notes that the 
treatment records in the claims file do not contain an 
opinion of record linking the veteran's diagnosed bipolar 
disorder to his period of active service.  Given the amended 
statutory provisions regarding assistance to the veteran and 
need for clarification of the medical evidence of record, the 
Board is of the opinion that it may not properly proceed with 
appellate review of the claim in question until additional 
development has been accomplished.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Specifically, the Board concludes that this 
matter should be referred to an appropriate VA Medical Center 
and the veteran should be afforded a VA examination for the 
purpose of obtaining an opinion regarding the nature and 
etiology of the veteran's currently diagnosed bipolar 
disorder.  Further, while this matter is in remand status and 
prior to review of the claims file by the VA examiner, the RO 
should obtain any outstanding VA or private treatment records 
relevant to the current appeal and associate the same with 
the claims file, to include records from VA medical 
facilities in Denver, Colorado and Seattle, Washington.  
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers, 
governmental and private, who have 
treated him for any psychiatric disorder 
since his discharge from service.  
Thereafter, all outstanding treatment 
records, including those from VA medical 
facilities in Denver, Colorado and 
Seattle, Washington and any other 
identified healthcare provider, should be 
obtained and associated with the claims 
file.  The RO's efforts to obtain the 
veteran's treatment records should be 
documented in the record and the RO 
should adhere to the directives set forth 
in the Veterans Claims Assistance Act of 
2000. 

2.  The veteran should be afforded a VA 
psychiatric examination at an 
appropriate/convenient VA Medical Center.  
The VA examiner is requested to review 
the entire claims file prior to the 
examination and to offer an opinion, 
without resort to speculation, as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is related to the veteran's 
period of service or to any incident of 
service.  If the examiner is unable to 
make any determination as to the etiology 
of the veteran's currently diagnosed 
psychiatric disorder, he/she should so 
state and indicate the reasons.  The 
examiner should provide the complete 
rationale for each opinion expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and is completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  The RO should 
review the claims file and undertake any 
other necessary action to comply with the 
new assistance to the veteran 
requirements under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for a neuropsychiatric 
disorder.  If the issue remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
In the supplemental statement of the 
case, the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 

